 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrailmobile Division,Pullman IncorporatedandInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement WorkersofAmerica(UAW),AFL-CIO.Case16-CA-2600November 15, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn March 22, 1967, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Ex-aminer also found that the Respondent had not en-gaged in certain other alleged unfair labor practices,and recommended that the allegations pertainingthereto be dismissed. Thereafter, the Respondentand the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.The Respondent also filed a brief in answer to theexceptions of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.1.The Trial Examiner found that the principalcause of the strike which began September 8, 1965,and ended January 19, 1966, was the Respondent',srefusal to bargain with the Union; that the Board, inCase 16-RM-270, had certified the Union, and inCase 16-CA-2401 had found that the Respondentviolated Section 8(a)(5) and (1) of the Act by refus-ing to bargain with the certified Union (156 NLRB483); and that the strike was therefore an unfairlabor practice strike. The Trial Examiner also foundthat the Respondent further violated Section 8(a)(5)by refusing to discuss grievances presented byBobby Green, an officer of the Union, and by issu-ing a disciplinary warning to Green because of hisattempts to present grievances and threateningfurther disciplinary action extending to discharge ifhe did not desist.Subsequent to the issuance of the Trial Ex-aminer's Decision herein, the United States Courtof Appeals for the Fifth Circuit set aside theBoard's Order in Case 16-CA-2401.1 Thereafter,the Board, on September 26, 1967, issued an OrderConsolidating Cases and Supplemental Decision,Order, and Direction in which it vacated the certifi-cation of representatives in Case 16-RM-270, anddismissed the complaint in Case 16-CA-2401 (167NLRB 571). In view of these circumstances, theRespondent's refusal to bargain with the Union wasnot unlawful, and the strike in protest thereof wasnot an unfair labor practice strike.Moreover,theRespondent's further refusal to bargain withthe Union by refusing to entertain the grievancespresented by Green as an officer of the Union, didnot constitute a violation of Section 8(a)(5) of theACt.2On the other hand, the Board has held that`the ef-forts of an employee to present grievances, absentunusual circumstances not present here, is a con-certed activity protected by Section 7 of the Act.3We therefore find that the Respondent, by issuinga warning to Green threatening him with disciplin-ary action extending to discharge if he did not desistfrom his efforts to present grievances, interferedwith its employees' Section 7 rights, and thereforeviolated Section 8(a)(1) of the Act.42.The Trial Examiner found, and we agree, thatPlant Superintendent Davis' conversation of March17, 1966, with J. L. Hill, an employee who par-ticipated in the strike at the Respondent's plant, asto why he had joined the Union, and whether hisfriends,with whom he desired to be during thestrike, paid his bills for him, was violative of Section8(a)(1) of the Act. However, we do not agree withthe Trial Examiner's further conclusions that therewas insufficient evidence upon which to find thatHillwas denied reinstatement to his former jobbecause of his participation in the strike. Prior tothe strike, Hill worked on the first or day shift, indepartment 16 as a fitter-electrician. After thestrikewas terminated on January 19, 1966, Hillwas returned to his job and department, but wasplaced on the second shift. According to Hill'scredited testimony, when he requested, on March17, 1966, that Plant Superintendent Davis returnhim to his old job on the day shift, Davis made thecoercive remarks set forth above and found viola-tive of Section 8(a)(1). Hill was finally returned tothe first shift the latter part of May, but was as-signed to tire mounting work, a less desirable job.There is no contention that Hill had been replaced.'T,ailmobde Division, Pullman Incorporated, vN.L.R B., 379F.2d419 (C.A. 5)2Accordingly, we do not adopt the Trial Examiner's Conclusions ofLaw3,4,or6.3Bowman Transportation, Inc.,134 NLRB 1419;Gibbs Corporation,124 NLRB 1320,H. Muehlstem & Co, Inc,118 NLRB 286.4SeeSocony Mobil Oil Company, Inc.,153 NLRB 1244,Top NotchManufacturing Company, Inc,145 NLRB 429,Mushroom Transporta-tion Co, Inc.,142 NLRB 1150168 NLRB No. 31 TRAILMOBILE DIVISION, PULLMAN INC.231In view of these circumstances, we find that a pre-ponderance of the evidence establishes that theRespondent discriminatorily refused to reinstateHill to his old job on the day shift because of hisparticipation in the strike, in violation of Section8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Trailmobile Division, Pullman Incorporated,Longview, Texas, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees con-cerning their membership in or activities on behalfofInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), AFL-CIO, or any other labor or-ganization;ordiscipliningor threatening todisciplineemployees because they attempt topresent grievances.(b)Discriminating against employees because oftheir activities on behalf of the above-named labororganization.(c) In any other manner interfering with,restraining, or coercing employees in the exerciseof their rights of self-organization; to form labor or-ganizations; to join or assist the above-named orany other labor organization; to bargain collectivelythrough representatives of their own choosing; toengage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion; or to refrain from any and all such activities.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Offer to Harold Colley, Ira G. Felts, andArthur B. Gray immediate and full reinstatement totheir former or substantially equivalent positionsheld immediately prior to September 8, 1965,without prejudice to their seniority and other rightsand privileges; and make whole Bobby Green,Harold Colley, Ira G. Felts, and Arthur B. Gray forany loss of pay they may have suffered by reason ofthe discrimination against them, in the manner setforth in the section of the Trial Examiner's Deci-sion entitled "the Remedy."(b)NotifyHarold Colley, Ira. G. Felts, andArthur B. Gray, if presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordance withthe Selective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all ,other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Reinstate J. L. Hammock and J. L. Hill tothe positions they held immediately prior to Sep-tember 8, 1965, without prejudice to their seniorityand other rights and privileges.(e)Post at its plant in Longview, Texas, copiesof the attached notice marked "Appendix."5 Copiesof said notice, to be furnished by the RegionalDirector for Region 16, after being duly signed byRespondent's representative, shall be posted im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 16,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint, in-sofar as it alleges unfair labor practices not foundherein, be, and it hereby is, dismissed.In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICETO ALLEMPLOYEESThis noticeispostedby order ofthe NationalLaborRelations Board.After a Trialat which allsides had the opportunity to give evidence,the Na-tional Labor Relations Board found that we,Trail-mobileDivision,Pullman Incorporated,violatedthe NationalLaborRelations Act, and ordered usto post this notice to inform our employees of theirrightsThe Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo strikeTo bargain as a group through arepresentative they chooseTo act togetherfor collective bargainingor other mutual aid or protectionTo refuseto do any or all of these thingsThe Board has also ordered us to assure ouremployees that:WE WILL NOT do anything that interfereswith these rights.You are free to join the InternationalUnion,UnitedAutomobile,Aerospace 232DECISIONSOF NATIONALLABOR RELATIONS BOARDand Agricultural Implement Workers ofAmerica (UAW), AFL-CIO, or any otherunion,and, by majority choice, to selectany union to represent you in bargainingwith us.WE WILL NOT discharge you, or refuse togive you back your old job and shift, becauseyou work for a union or because you join aunion or a strike.WE WILL NOT ask you why you joined aunion.The National Labor Relations Board found thatwe discharged certain employees and punishedothers by refusing to give them back their old jobsor shifts because they were for the Union and tookpart in the strike, and gave an employee a warningnotice because he tried to present grievances to us.The Board found that this violated the Act.WE WILL therefore give Ira G. Felts, ArthurB. Gray, and Harold Colley back their old jobs,with all their seniority, and make up the paythey lost plus 6 percent interest. We have al-ready given Bobby Green his job back, and wewill make up the week's pay he lost plus 6 per-cent interest, and we will take the warningnotice out of his personnel file.WE WILL give J. L. Hammock and J. L. Hillthe same jobs and shifts they had before thestrike.TRAILMOBILE DIVISION,PULLMAN INCOR-PORATED(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or coveredby anyother material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice,819 Taylor Street,Federal OfficeBuilding,FortWorth, Texas76102,Telephone334-2921.TRIAL EXAMINER'S DECISIONUnited Automobile,Aerospace and Agricultural Imple-ment Workers of America(UAW), AFL-CIO (hereincalledUAW orthe Union),that it discriminatorily failedand refused properly to reinstate 40 other employeesthere after the termination of a strike,and that it other-wise interfered with, restrained,and coerced employeesin the exercise of rights guaranteed in the Act. The com-plaint also alleges that,although the Union is the collec-tive-bargaining representative of the employees at theplant involved,Respondent has refused to bargain with iton matters involving terms and conditions of employmentthere.Respondent answered, denying the commission of anyunfair labor practices,and a hearing on the issues soraised was held before Trial Examiner SidneyD. Gold-berg, at Longview,Texas, on July 19, 20, 21,and 22,1966, atwhichall parties were represented,afforded anopportunity to adduce testimony,cross-examine wit-nesses, and to argue upon the facts and the law. Duringthe hearing, the GeneralCounselamended the complaintto add allegations of interference and unlawful discharge,and Respondent amended its answer to deny them. Otherallegations*of the complaint were withdrawn. TheGeneralCounsel moved that official notice be takenherein of two other Board proceedings involving theparties hereto and the motion was granted,with thelimitations set forth below. Briefs subsequently filed bythe GeneralCounseland by counsel for Respondent havebeen considered.For the reasons hereinafter set forth in detail, I findthat Respondent's discharge of employees Ira G. Felts,Arthur B.Gray, and HaroldColleywas discriminatorilymotivated to discourage employees from becoming orremaining members of the Union and its failure adequate-ly to reinstate J. L. Hammock was also discriminatory,but that the discharges of Norman Huffman and DannyCargill were for cause,that the discharge of James McEl-veen was not improper and that Jimmy Brock voluntarilyquit.Ialso find that Respondent unlawfully refused, andis refusing, to bargain with the Union,which is the cer-tified representative of the employees, and that it coer-cively interrogatedJ.L. Hill.Upon the entire record herein,2 and the demeanor ofthe witnesses,Imake the following:FINDINGS OF FACT1.THE EMPLOYERRespondent is a division of the Pullman Company andis engaged at several places, including Longview, Texas,inmanufacturing motor-drawn trailers. It admits that itannually ships finished products valued at more than$50,000 from this plant to customers located in Statesother than the State of Texas. I find that itis engaged incommerce within the meaning of the Act.SIDNEYD.GOLDBERG, Trial Examiner: In thisproceeding under Section 10(b) of the National LaborRelations Act, as amended (herein called the Act), thecomplaint' alleges that Trailmobile Division, Pullman In-corporated (herein called Respondent), discriminatorilydischarged 8 employees at its Longview, Texas, plant todiscourage their membership in International Union,I Issued April 29, 1966, on charges filed February 18 and March 2, 14,and 18, 1966II.THE LABOR ORGANIZATIONThe Union is a labororganization within the meaningof the Act.4Respondent'sposthearingmotion to correct the transcript oftestimony was not opposedby the GeneralCounsel or the Charging Partyand is hereby granted In addition thereto,on p. 896, I 3, the word"catalectic"is to read"cavalier," on p 886,19, the word "none" is cor-rected to read "one" and on I. 10, the word "principle" is inserted between"bargaining"and "cases " TRAILMOBILE DIVISION, PULLMAN INC.233III.THE UNFAIR LABOR PRACTICESA. Background and Issues1.The Union's statusA board-conducted election was held among Respond-ent'semployees on September 3, 1964, which theUnion won by 171 to 168, and a certification of the Unionwas issued on June 28, 1965.3 Respondent, contestingthe validity of the certification on the basis of challengeswhich the Board sustained to the ballots of 14 individuals,refused to bargain and, on December 30, 1965, the Boardissued its Decision and Order 4 finding that Respondenthad violated Section 8(a)(5) and (1) of the Act and issuingan appropriate order. Respondent, however, refused tocomply with the Board's Order and filed a petition, in theCourt of Appeals for the Fifth Circuit, to review it.5Consistent with its position in the case heretofore de-cided by the Board, Respondent admit, herein that theunit set forth in the complaint is an appropriate one andthat, although requested to do so since June 28, 1965, ithas refused to bargain collectively with the Union.2.Official noticeAt thehearing of this proceeding, the General Counselrequested that official notice be taken of the Board'sproceedings in the refusal-to-bargain case, describedabove, and the request was granted.The General Coun-sel also requested that official notice be taken of theproceedings in Case 16-CA-2263,inwhich allegationsof violation of Section 8(a)(3) and (1) by Respondentwere based upon a charge by the Union, arose out of in-cidents in the plant between August 1964 and February1965, and in which Trial Examiner Stanley N.Ohlbaumhad issued his Decision finding that Respondent hadcommitted some of the unfair labor practices alleged.Since no Board decision had issued in that case at thetime of the hearing herein,the request was denied"exceptinsofar as the General Counsel could point to relevantfindings by Trial Examiner Ohlbaum to which no excep-tion had been taken.Subsequent to the hearing in thisproceeding,however,the Board issued its Decision andOrder in that case,7 affirming the findings,conclusions,and recommendations of the Trial Examiner. Ac-cordingly, consideration will be given herein to relevantfindings of fact8 in that Decision-but not to thetestimony at the hearing of that proceeding.93.ChronologyThe events directly involved in this proceeding, otherthan the certification, occurred as follows:After the complaint proceeding before Trial ExaminerOhlbaum was heard in June and July 1965, bitternessarose between employees who testified for the GeneralCounsel and those who testified for Respondent. On Au-gust 3, the employees on the several shifts held meetingsand requested authorization from the Union to strike.This authorization was granted. On September 8, Nor-man Huffman, an employee and a member of the Union'snegotiating committee at Respondent's plant, accusedJerryMarshburn, another employee, of spreading falserumors concerning him, Huffman, in connection with hisactivitiesas a member of the committee. After anexchange of words at Marshburn's work station, Huff-man slapped Marshburn. Later that day Huffman wassuspended pending an investigation of the incident andthe union members among Respondent's employees wentouton strike.On September 10, Huffman wasdischarged.On November 26, employees Ira Felts, Harold Colley,A. B. Gray, and Bobby Green, who were also membersof the Union's negotiating committee and on strike, wereat the Horse Shoe Lounge, a beer parlor on the highwaynearLongview,when three nonstriking employees,Travis Higginbotham, D. G. Clark, and Gerald Cox,came in. An exchange of words, epithets, and then ofblows ensued, beginning inside the place and thereaftercarried outside to the parking area.On January 19, the Union notified Respondent, on be-half of the striking employees, that the strike was ter-minated and, on the following day, most of the strikingemployees returned to work but a substantial number ofthem were not immediately assigned to the jobs and shiftswhich they were on when the strike began. Felts, Colley,Gray, and Green, however, were instructed to report tothe personnel office, where the personnel director at-tempted to question them concerning the Horse ShoeLounge incident. When they declined to discuss the sub-ject without a witness present, they were discharged.10Jimmy Brock, a probationary employee who joined theUnion and went out on strike about October 23, was notreinstated but received a letter from Respondent statingthat he had been discharged on October 27.On February 9, 1966, Danny Cargill, another proba-tionary employee who had been on strike with the others,was discharged; on February 19, employee McNeil andForeman Blaylock exchanged remarks concerning aunion pin McNeil was wearing; and on March 17, J. L.Hill was questioned by Superintendent Davis concerninghis adherence to the Union.Several times subsequent to the end of the strike,Bobby Green, an officer of the Union," attempted todiscuss employee grievances with plant officials. He wasrebuffed each time, warned not to persist and, as a resultof his continued efforts, a disciplinary warning was placedin his personnel file.9Case 16-RM-270' 156 NLRB 4385The casewas arguedbefore the Court February 1, 19676West PointManufacturing Company, Wellington Mill Division,142NLRB 1161I60NLRB 1348"National Electric Products Corporation, 87NLRB 1536,HarveyAluminum(Incorporated) and GeneralEngineering,Inc et al,139NLRB 151, fn 6, setaside and remanded on other grounds335 F 2d 749(C.A 9, 1964) At severalpoints in this decisionIrefer to a lack ofevidence in the record of union animus in connectionwith certain conductof Respondent In so stating I have not disregarded the Board's findingsof union animus in connection with the discharge of Powers but I do notregard that finding as so pervasive of all of Respondent's labor-manage-ment relationships as to justify a presumption of union animus in everymanagerial decision it made."Ward Manufacturing, Inc ,152 NLRB 1270, 1278'"Green was reinstated the following week." In the formal organization of the Union's local at Respondent's plantlate in 1965, Huffman was elected president and Green was elected finan-cial secretary. 234DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The issuesThe General Counsel contends that Respondent'sdischarge of Huffman on the basis of the Marshburn in-cident on September 8 and Respondent's discharge ofFelts, Gray, Colley, and Green on the basis of the brawlat the Horse Shoe Lounge on September 26 constitute in-terference with, and discrimination based on, their unionactivities and are, therefore, violative of the Act. He alsocontends that the discharges of McElveen, Brock, andCargillwere in retaliation for their participation in thestrike and, therefore, are also in violation of the Act.The number of employees who, the General Counselcontends, were improperly denied reinstatement to theirformer jobs upon the termination of the strike wasreduced, during the hearing, to 14, and practically all ofthese were back at their original jobs at the time of thehearing.Respondent contends that, although the opera-tion of the plant precluded instantaneous reinstatement ofall strikers to their former jobs and shifts, it conductedsuch reinstatement in good faith, completing it within areasonable time and without loss of pay to any of the em-ployees.Respondent concedes that its refusal to permit Greento discuss employee grievances and the disciplinarywarning placed in his file are part of its continuing posi-tion that the Board's certification is invalid and that theUnion is not the collective-bargaining representative ofits employees. It stipulated that, if the court of appealsdirects enforcement of the Board's bargaining order, itwill expunge the warning from Green's file.B.Discussion and Findings1.The discharge of Norman HuffmanThe occurrences leading to the discharge of NormanHuffman are not significantly in dispute.Shortly after its certification in June 1965, the Unionappointed, as its negotiating committee, NormanHuffman, Bobby Green, and John Williford, of theday shift, and Harold Colley, George McNeil, andIra Felts, of the night shift. By letter dated July 28 toH. F. Whitehurst, the manager of operations at theLongview plant, the Union notified Respondent ofthese designations and requested that the committeemembers on the night shift be given time off to per-form these union duties. They were excused asrequested.During the early part of September there were severalbrief work stoppages or "meetings" of the union membersat the plant. These brief stoppages are not directly in-volved in this proceeding but remarks based on them ledto occurrences that are here involved.A day or two before September 8, Huffman and Greenheard that Jerry Marshburn, an employee in another partof the plant, had been telling other employees that they,iiHuffman was corroboratedby GreenbutMarshburn omitted thisexchange from his account of the conversation. In view of the testimonyof several otherwitnessesthatMarshburn took that position when theyasked him not to spreadthe story,I credit Huffman on the point.13Marshburn testified that he told Huffman he had better not try it andHuffman and Green testified that Marshburn said"go ahead"severaltimes, but I find it unnecessary to resolve the conflict14Huffman and Green testified that Marshburn kicked Huffman in theleg before leaving.Marshburn denied this but I find this conflict also un-Huffman and Green, were paid by the Union for the timewhich they lost during the work stoppages - the inferencebeing that the members of the negotiating committee werethereby favored over the other union members whojoined in such stoppages but were not so reimbursed.Early in the morning on September 8, first Green andthen Huffman visited Marshburn at his work station andasked him not to make such statements because theywere untrue. Marshburn denied having made the state-ments. Later that morning, after having again heard thatMarshburn was spreading the same story, HuffmanvisitedMarshburn a second time and again Marshburndenied it.At 11:50 that morning, while Huffman and Green werestill on their lunch period, they went to Marshburn's workstation and found him at work. Huffman accused Marsh-burn of continuing to repeat the statement and Marsh-burn, according to Huffman, said he would say whateverhe pleased.12 Huffman then said he could slap Marshburn"up the side of the head." Marshburn said something toHuffman13 and Huffman slapped Marshburn on the sideof his face. Marshburn bent down, admittedly in search ofa steel bar in his toolbox, but then he turned away, left hiswork area14 and went to the desk of his foreman, somedistance away, to report the incident.15 Huffman andGreen returned to their department and went to work.At 2:30 that afternoon Huffman was summoned to thepersonnel office. He asked that he be permitted to bringGreen with him as a witnesses but, when the foremantelephonedPersonnelDirectorBellattiand askedwhether he might permit Green to accompany Huffman,Bellatti told Huffman that he was "in no position to askfavors" and directed him to come to the office without awitness.When Huffman reached the office, Bellatti asked himfor his account of the Marshburn incident. Huffmandeclined to talk without a witness present and Bellatti leftthe office for a time. When he returned, he told Huffmanthat he was going to investigate the matter and that, untilthecompletion of the investigation,Huffman wassuspended. Huffman was permitted to obtain his personalbelongings.As he did so, he informed Green of hissuspension and then left the plant about 3 p.m.The following day, Bellatti testified, he interviewedseveral employees having knowledge of the Marshburnincident. On the same day he telegraphed Huffman, invit-ing him to be at the office the following morning, with awitness, to "present whatever facts you may wish topresent." Huffman, accompanied by Ben Tyra, Interna-tionalRepresentative of the Union, conferred the nextmorning with several of Respondent's officials and the in-terview ended without any statement of decision by them.Later that day, Bellatti sent Huffman a telegram notifyinghim that, as a result of the September 8 incident, he wasdischarged.The General Counsel contends that Respondent'sdischarge of Huffman was prompted by its desire to rid it-necessary todetermine.15He was unable to reach the personnel office by telephone at that timebut told his foreman of the incident shortly thereafter.16Respondent's "Policy Statement,"given to all new employees andadmittedly in effect at this time, provides, under the heading "ProblemSolving".... Should you so desire, you may have another employee presentwhile you are discussing your problem with any of the managementrepresentatives. TRAILMOBILE DIVISION, PULLMAN INC.235self of one of the Union's leaders and that the slapping ofMarshburn was merely a pretext to cover its true motive.In support of this contention, he points to Respondent'sunfair labor practices in refusing to bargain with theUnion (156 NLRB 483) and in its discharge of Powers(160 NLRB 1348), as well as its failure to discharge par-ticipants in other fights.This latter contention - that Huffman was dischargedfor a "provoked" incident while participants in otherfights were not disciplined - finds no substantial supportin the record. Granted that Marshburn's union-mongeringwas the provocation for Huffman's assault upon him,there is no evidence that Respondent fostered, or evenknowingly tolerated, Marshburn's conduct. The so-called"evidence" of other fights, in which the participants werenot discharged, is lacking in substance: (i) the 1959 fightbetween "Tee-Hop" and Smith occurred on the em-ployees' parking lot after their working hours; (ii) theRogers-Thompson incident - if it occurred at all (Rogersand Bill Williford denying it) - never went further thanwords; and Whitehurst's characterization of the Akin-Ward scuffle as friendly "horse-play" was not con-troverted.As appears from the foregoing, I can find no valid ex-cuse for Huffman's assault upon Marshburn -in the plantand during working time-and there is no evidence thatHuffman was treated discriminatorily as a consequenceof it. It requires no citation of authority to support theconclusion that such conduct is not protected by theAct" and I find that Huffman's discharge was for cause.2.The strikeAs Huffman left the plant after his interview with Bel-lattion September 8, he told Bobby Green that he hadbeen suspended. The shift change takes place at 3:30 p.m.and most of the men on the evening shift reported to theirstations on time. Felts and Colley, however, the twomembers of that shift on the Union's negotiating commit-tee, lingered just inside the fence, keeping in contact withthe group of employees on the day shift who, with Huff-man, Green, and International Representative Tyra, wereholding a meeting across the street. This meeting con-tinued for some time, the men discussing their grievancesagainst Respondent and resolving to support any unionman treated discriminatorily by the Company.About 4 o'clock, while the meeting was still on, PlantSuperintendent Davis (then general foreman of the dayshift) told Felts and Colley that, since they had not re-ported within a reasonable time after the commencementof the afternoon shift, they were to leave Respondent'spremises and report the following day. Felts and Colleythereupon shouted this information to the men across thestreet and that group, having voted unanimously to strike,instructed Felts and Colley to bring the second shift outof the plant. Despite Davis' order forbidding them fromentering the plant, they went in and brought out a sub-stantial portion of the men on that shift.Pickets appeared outside the plant at 7 that evening,carrying signs which referred to Respondent's refusal tobargain. The telegram sent by the Union's attorney to theRespondent on September 10 states that the stake whichbegan on the 8th was called in protest against Respond-ent's "unfair labor practices and particularly the refusalto bargain."While Respondent, in its brief, heads its final point withthe statement: "The strike of September 8, 1965 was notan unfair labor practice stake" the body of its argumenton this point states:The overwhelming preponderance of the evidenceshows that certain of the Respondent's employeesstruckon September 8, 1965, to protest theRespondent's refusal to bargain with the Union.The General Counsel's characterization of the strike isbasically the same as Respondent's, although he makesthe point that it was "triggered" by the suspension ofHuffman.There is no doubt, therefore, that the principal basis ofthe strike was Respondent's refusal to bargain with theUnion, and I so find. In view of the Board's Decision,binding on me, that it was obligated to do so, it followsthat the strike was an unfair labor practice strike.The force of this finding, however, is minimized in thiscase by the fact that Respondent, upon being informed bythe Union that the strike was at an end, took immediatesteps to reinstate the striking employees - with the excep-tion of Felts, Gray, Colley, Green, and Brock-to thesame, or substantially equivalent, positions that they heldprior to the strike. Whether this was adequately accom-plished is discussed below, but it is clear that no strikingemployee was denied reinstatement on the ground that hehad been permanently replaced and no employee, exceptpossibly the five named, suffered financial loss.3.The adequacy of Respondent's reinstatement of thestrikersa.The procedurefollowedThe complaint names 40 strikers as having been in-adequately reinstated upon the termination of the strike.During the hearing,the General Counsel withdrew the al-legation as to 26 on the list, leaving Green,who was notinitially reinstated,and 13 others to be litigated. SinceRespondent's initial failure to reinstate Green was basedupon the fight at the Horse Shoe Lounge,his status dur-ing the first few days will be covered in the considerationof that incident,but his subsequent reinstatement will bediscussed with these others.It is important to note,at the outset,that the GeneralCounsel raises no objection to the procedure followed byRespondent in reinstating the striking employees and thatthis procedure did actually return these men to workwithin a very brief time.18Operations Manager Whitehurst testified, without con-tradiction,that early in the morning of the day the strike11The GeneralCounsel, in citingKohlerCo.,148NLRB 1434, andreferring to p. 1444-48 in support of his argument on this point,is disin-genuous.the Board's discussion of conduct similar to that of Huffman inthis case-physical attack-commences on p. 1449, and the Board foundsuch conduct unprotectedby the Act.18TheUnion's telegram ending the strike was dispatched at 4 47 p in.on January 19, a Wednesday, stating that the stake was terminated as of10 a.m. onThursday,the 20th By Saturday evening all the strikers (ex-cept the four involved in the Horse Shoe Lounge incident and Brock)were back at work Operations Manager Whitehurst testified,withoutcontradiction,that Respondent had hired about 180 employees during thestake in which about the same number participated,but that none of thoseso hired was considered a permanent replacement for any sinker and thatthey were all dropped when the 163 striking employees returned.He alsotestified that there had been about 560 employees in the plant before thestake and that there were about 550 after it 236DECISIONSOF NATIONALLABOR RELATIONS BOARDended, 85 employees reported to the plant and submittedindividual applications for reinstatement. The 85 men,however, delivered 149 applications and these did notcontain the information needed, so Respondent preparedanother form which listed, in addition to the applicant'sname,address, and phone number, his classification, de-partment, shift, and foreman. These were used to restoremen to available positions on the basis of seniority. Healso testified that the plant's production schedule had tobe geared to the number of outstanding orders and that itwas necessary to start by assigning men to the building ofsubassemblies and then to progress by making assign-mentsto other positions throughout the plant. Whitehurstfurther testified that all the returning employees had beenassigned by Saturday afternoon; that he instructed Per-sonnel Director Bellatti to inform the men that, if their as-signment was to a shift other than the one they had beenon before the strike, they would be returned to theirformer shifts within 30 days; and that, to the best of hisknowledge, they were so returned within that time.b.The individuals affectedAgainst the foregoing uncontradicted description of theprocedure followed by Respondent in reinstating thestrikers,we turn to the 14 employees whose reinstate-ment ischaracterized by the General Counsel as in-adequate:Chester Nix,a forklift operator, was on the first-orday-shift when he went out on strike. He was reinstatedto the same job on January 20,19 but on the third shift,where he remained for 2 or 3 weeks before returning tothe day shift. 20AlfredMcCormack,when the strike began, was a"trailer-fitter" in department 26, on the first shift, weldingand hanging doors on trailers. After the strike, he was as-signed to the same department, still on the first shift andas a trailer-fitter, but lining and finishing trailers. Hecould not say that his job after reinstatement was anymore difficult than before the strike but testified that he"had rather be back" where he had been.Harold McRae,a welder, before the strike, in depart-ment 26, on the first shift, welding and hanging doors, hewas reinstated as a welder in department 16, on thesecond shift, welding "props" on flat-bed trailers. After2 weeks on the second shift, he was returned to the firstshift but still in department 16. He testified that he was in-experienced and somewhat slow at the work in depart-ment 16 and that he had been scolded and "written up"for being slow. At the time he received the "write-up,"Bellattiwas present and, to McRae's question when hewould get "his job back," Bellatti answered: "Threeweeks or three months or maybe a year, you will workwhere we want you." McRae conceded that the weldersheld seniority as a group and normally moved from placeto place in the plant. He also testified that his currentwork was no more difficult, just "nastier and hotter."J.L.Hammock,prior to the strike, was in the main-tenance department on the first shift, repairing pneumaticand handtools at a workbench. After the strike, he wasreturned to the same department and shift, but assignedto repairing forklift trucks. Most of these trucks were alsobrought to him for repair but occasionally they brokedown somewhere in the plant or outside it and he wasrequired to go where they were. The work also occa-sionally requires the lifting of heavy parts. He testifiedthat during the first 6 months of his employ by Respond-ent, he had worked repairing forklift trucks but that dur-ing the past 10 years he had been assigned to the repair ofhandtools, except for an occasional special forklift job ona Saturday. He also testified that handtool repairs wereperformed, after the strike, by two new men who had notdone that work before the strike, since he had previouslyhandled it alone. One of these men was trained in thework by Hammock and the other had been hired as ahelper about the time the strike started. On February 8,1966, Hammock testified, he asked his foreman, ErnieWright, when he would be returned to repairing handtoolsand Wright answered that a man who would go out onstrike for 3 months "shouldn't expect ... to get their oldjob back. `21Clarence Young,about 7 or 9 days before the strike,had been transferred from welder to inspector in depart-ment 16. When reinstated, he was put to work as an in-spector, checking incoming freight. After 2 days, Bellattiinformed him that there were too many inspectors andthat, since he was the newest man on that job, he wouldgo back to welding, which has the same pay rate. He didso for 2 or 3 weeks and was then redesignated as an in-spector. He has never complained about his assignments.Judge W. Pelham,before the strike, was a welder onthe first shift in department 25. He was reinstated as awelder on the same shift in department 16 but after weld-ing for a couple of days, he was assigned to help unloadboxcars and, after that, he spent about 5 hours sweepingup. For a week following this, he was assigned, with someformer strikers and nonstrikers, to shifting lumber. He ad-mitted that prior to the strike, as a welder, he had been as-signed to various departments and that he had, on occa-sion, been required to clean up areas larger than those inwhich he worked.PhilipWeldon,before the strike, was a tire mounter indepartment 16 on the first shift, where his foreman wasTravis Higginbotham. He was reinstated to the same jobbut on the second shift and, after about 3 weeks, hereturned to the first shift. He testified that he hadrequested permission to take the welder's test but had nottaken it although several employees had been reclassifiedas welders.George McNeil,before the strike, was an inspector onthe second shift in department 11. When reinstated, hewas an inspector on the first shift in department 16. Aftera week he was returned to the second shift, but in depart-ments 21, 23, and 26, and he has never been returned tothe department in which he worked prior to the strike.L. A. Turlington,prior to the strike, operated a 1 /4-inchshearing machine in department I I on the second shift.Upon reinstatement, he was assigned to operate a 3/8-inch machine on the third shift. After 30 days on the thirdshift, he asked Bellatti when he would be returned to hisformer shift. Bellatti told him to see his foreman who thentransferred him to the second shift. He continued, how-ever, to operate the 3/8-inch machine, which handlesmaterial heavier than that which goes through the 1/4-inch machine but admitted that, as a fabricator, he had al-ways operated more than one type of machine.10There seems to have been some confusion, immaterial in this case,between January 19 and 20, but it seems clear that the men returned towork beginning on the 20th20Bellatti testified that Nix went back to theday shift on February 721Wright did not testify TRAILMOBILE DIVISION, PULLMAN INC.237Edrey L. Morris,before the strike, was a welder in de-partment 16 on the first shift. He was reinstated to thesame job and department, but on the second shift, andtold that he would be returned to the day shift "as soon asthe work force could be straightened out." He remainedon the afternoon shift for 2 or 3 weeks before going backto his original shift. He testified that, although 4 or 5 wel-ders in that department who had been hired during thestrikewere still on the first shift while he was on thesecond, he could not identify the welders and he made nocomplaint to his supervisor.J.L.Hill,before the strike, was a fitter-electricianworking in department 16 on the first shift. When rein-stated, he was returned to his job and department, but onthe second shift where he remained until the latter part ofMay. At that time, by becoming a tire mounter, he wasreturned to the first shift. About the middle of March, Hilltestified, he asked his foreman on the second shift, RexBeard, when he would be returned to the day shift andthatBeard said he would not; he then talked to thegeneral superintendent, "Red" Davis. Davis' version oftheir conversation differed considerably, in its details,from Hill's but it seems clear that there was somereference to the strike or the Union; that Hill suggestedthat he was being kept on the late shift because of his par-ticipation in the strike and that Davis denied it, sayingthat it was a matter of pure seniority. Hill testified thatDavis asked him why he had joined the Union in the firstplace and, when Hill said he wanted to be with his friends,Davis asked him whether his friends paid his bills forhim.22Billy Phillips,became employed by Respondent in May1965 as a helper and, at the time the strike began, wasworking on the second shift in the "foam room," where hehelped spray foam lining into the walls of insulatedtrailers.Upon reinstatement, he was assigned to depart-ment 26, on the second shift, building racks for flat-bedtrailers.After about a week of this work, he was movedto the area where trailer sides were built and he workedthere for about a month. He was transferred, about theend of February, to the day shift, where he spent the first3-1/2 days helping build a railroad spur and was then as-signed to do undercoating.Thomas Allums,whose name appears in the complainton the list of those inadequately reinstated and does notappear to have been formally stricken from it, testified onother matters but was not interrogated concerning hisreinstatement.Bobby Green,before the strike, worked on the firstshift in department 25, where he did mostly aluminumwelding, which he characterized as "good, clean, work."When Respondent came to the conclusion, during theweek following the end of the strike, that Green shouldnot have been discharged on the basis of the Horse ShoeLounge incident, he was reinstated to the first shift in de-partment 16, under the supervision of Foreman TravisHigginbotham, who had also been involved in that fight.Under Higginbotham, Green was first given the job ofbuilding racks to hold parts that would ultimately be usedin building trailers. In this work he was required to cut,weld, and assemble heavy pieces of steel, some of themsalvage, and to bring them in from storage piles outsidethe plant. Although he received his instructions concern-ing the fabrication of the racks from the supervisor incharge of materials handling, it was Higginbotham whokept track of his time and his work station was close toHigginbotham's desk. Higginbotham instructed him thathe was not to leave his work station without permission,except to get a drink of water or go to the restroom, andthat he was not to talk to anyone on company time.Green worked at this job until early in March, when hewas transferred, still under Higginbotham, to other heavywork involving trailer production. On July 14, just priorto the hearing, he was transferred away from ForemanHigginbotham to a finishing job where he had a helperand which he called "a pretty decent job."c.ConclusionsFrom the foregoing it can be seen that all of the em-ployees, with the exception of J. L. Hammock, werereturned to their prestrike shifts, if not to the precise loca-tion in which they had worked, and, as noted above, noneof them lost any pay.While it is true that... the practical problems growing out of replace-ment of employees hired during the strike, and anyconfusion or plant inefficiencies related to the as-similation of a large number of former employeesafter a somewhat extended absence due to the strikeare all a foreseeable "direct by-product" of the em-loyer's violation of the Act.23even the Board's Orders directing reinstatement of unfairlabor practice strikers do not require that they be carriedoutinstanter,but traditionally provide that backpay shallcommence 5 days after application for reinstatement.This is a rule of reasonableness and, granting the GeneralCounsel's argument that the shift to which an employeeis assigned is an element in determining whether one jobis substantially equivalent to another, I find that it wouldbe unreasonable not to afford an employer some flexibili-ty (if exercised in good faith) in returning reinstated em-ployees to their original shifts.Here, reinstatement to employment was accomplishedin lessthan 3 days and, except for Hammock, most of thereinstated employees were back on their original shifts -and in generally similar jobs - within 30 days: Hill wasthe only one whose return to his original shift took longer,and he was back at the end of May. Moreover, again ex-cept for Hammock, there is no evidence that even theseminor delays in their return to their prestrike work andshiftswere attributable to Respondent's resentmentagainst them for having engaged in the strike.24Accordingly, I find that the foregoing employees, exceptHammock, were reinstated to their same or substantiallyequivalent jobs, and that Respondent's conduct withrespect to them was not violative of Section 8(a)(3) of theAct.Turning, now, to employee Hammock: As noted22Davis denied asking Hill why he had joined the Union but histestimony shows that the balance of the conversation was as Hill testifiedand Respondent's reliance on Hill's pretrial statement is misplaced. Thisconversation is alleged by the complaint to have violated Section 8(a)(1)of the Act23N.L.R.B v. Trinity Valley Iron and Steel Company,290 F 2d 47,48(C A. 5), enfg 127 NLRB 417.24Although there were references to the Union and to the strike inHill's conversationwithDavis, there is insufficient evidence upon whichto find that Hill was kept on the secondshiftbecause of his participationin the strike. 238DECISIONSOF NATIONAL LABORRELATIONS BOARDabove, he had been promoted, 10 years earlier, from fork-lift repair to the comparatively pleasant job of repairinghandtools and pneumatic tools brought to him at a well-lighted and well-equipped workbench, but after the strikehe was put on the more unpleasant work of forklift repair,which he had left many years earlier, and his former workwas assigned to men with much less seniority. This cleardiscrimination, which his supervisor expressely related tohis participation in the strike, constitutes conduct viola-tive of Section 8(a)(3) of the Act.4.The discharge of Green,Felts, Colley, and Graya.The Horse Shoe Lounge incidentDespite the great volume of testimony on this matter -the seven participants having each described it in greatdetail - its main outlines, after the first few seconds, arenot seriously in dispute.The strikers had established picket headquarters acrossthe road from the gate into Respondent's plant. OnNovember 26, it was manned by four of the Union's prin-cipal officials, all members of the negotiating committee:Bobby Green, secretary, A. B. Gray, vice president, IraG. Felts and Harold Colley, both trustees. After spendinga substantial portion of the day at the picket booth, thefour men left around 7 p.m. and went to a beer parlor, thePig Trail Inn, where they had a beer or two. They thenwent to the Horse Shoe Lounge, reaching there shortlyafter 8, parked their car in front of the building and satdown in the booth nearest the rear entrance, where someof them had another beer.About 8:30, when Green and Felts were sitting in thebooth with their backs to the rear door, Colley was seatedin the booth facing the rear door, and Gray was away,playing the jukebox or dancing, three nonstriking em-ployees of Respondent entered through the rear door.These three employees were Gerald Cox, D. G. Clark'25and Travis Higginbotham, foreman of department 16 onthe day shift. They had also had some beer, at a placecalled the Mardi Gras, before reaching the Horse ShoeLounge.The three nonstrikers, Cox, first, Higginbotham,second, and Clark, third, passed the restrooms next to therear door and approached the booth in which Colley,Green, and Felts were sitting. At this point there was anexchange of words and a series of events which I find, ac-cepting the testimony of Green, Felts, and Colley, and re-jecting that of Higginbotham and Clark, occurred as fol-lows: the three nonstrikers entered the room and pausedbriefly, looking for a table, then moved toward the bar; asthey paused, Colley, who was facing them, said to hiscompanions: "Here come some of our friends"; Coxwalked past the booth but Higginbotham said somethingto the effect that he did not know they permitted "unionmen" in the place; Felts answered that they had as muchright to be there "as you scabby sons-of-bitches." At thisHigginbotham turned to face Felts and said: "You don'tmean that: stand up and say it," whereupon Felts stoodup and repeated his statement. Higginbotham thenpunched Felts in the mouth, breaking his two front teeth,and Felts grabbed Higginbotham around the neck withone arm and punched him in the body several times. Atthis point the proprietor arrived and pushed the two ofthem out the front door. Green, Colley, Clark, and Coxfollowed them out.26As Felts and Higginbotham went out the door of thelounge and onto the front parking lot, the others in bothparties followed closely and the fighting became moregeneral:Green and Felts both testified that Higgin-botham was standing on the lot some distance from thedoor and that, as Felts headed toward him, Clark grabbedFelts' arm; Felts shook him off and then found Cox in hisway; Felts bent Cox back over a car but let him gowithout hitting him, again heading toward Higginbotham;Green then tried to stop Felts but, when Higginbothamsaid "turn the son-of-a-bitch, loose, I can take him"Green stepped aside and Felts knocked Higginbothamdown twice. Higginbotham then got into his car as Colleyrushed over to hit him but Gray turned Colley aside andtold Higginbotham to get going. Clark testified that Graygrabbed him by the shirt front and punched him in theface, kicked him when he was down and, as he arose, hewas hit again, although he was not certain it was Graywho hit him the second time. Colley testified that Graywas holding Clark by the shoulder but, when Clarkkicked Gray, he-Colley-hit Clark. Gray also testifiedthat it was Colley who hit Clark.Higginbotham testified that he was outside when Feltscame out the door shouting insults; that he offered to beatFelts again when Green gave him a shove and told him togo on out of there; that he was doing so when Colleycame out from behind Felts and gave him another shove,whereupon he got into his car and, as it started, someonepunched him in the jaw through the open window. As hestarted away in the car, he testified, he found Clark in theback seat, his face all bloody, so he took him back to theMardi Gras where Clark picked up his own car, whileHigginbotham drove home.Cox testified that, as he reached the outside, Feltscalled him "a goddamned scab" and Green told him to getout of there, but that nobody hit him.It is, fortunately, unnecessary that I make detailedfindingsconcerning this nighttime brawl outside a25Clark had been a member of the Union and went out on strike withthe others but resigned from the Union and returned to work on Sep-tember 1926Cox testified that he had passed the booth and did not hear any of theconversation or see any of the action but that his attention was attractedby the sounds of a scuffle behind him. Clark's testimony was that, as theyentered the room and without preliminaries,Felts attacked Higginbotham,calling him "a son-of-a-bitch" as he did so. Higginbotham testified that, ashe entered the room, Felts, Green, and Colley all said "hello, you god-damed scabs" but he tried to pass it off by saying "hello, men", that Feltsrepeated the epithet and he asked Felts what he meant; that thereuponFelts started to swing at him with both hands, knocked his left arm asideand hit him in the jaw, whereupon he hit Felts, knocking him backwardsand, when Felts rushed again,he hit him again.Clark, although histestimony agreed with Higginbotham's that Felts struck the first blow,also testified that he heard the phrase "scabby sons-of-bitches " Ac-cordingly, I am convinced that Higginbotham changed the epithet actuallyused by Felts to a milder one, more bearable under his code of honor, inorder to support his story that Felts hit him first This untruth, as well ashis demeanor while testifying, and the disappearance of the statements ofHigginbotham, Clark, and Coxgivento Respondent and discussed indetail below, lead me to reject Higginbotham's testimony. Higginbotham'stestimony, that there was a considerable verbal exchange before thefighting began, discredits Clark's testimony that Felts attacked withoutany preliminary exchange of words. Accordingly, I conclude that thetestimony of Green, Felts, and Colley accurately reflects theincident in-side the Horse Shoe Lounge TRAILMOBILE DIVISION,PULLMAN INC.highway beer parlor as it is practically impossible to doso.However,Ican and do find that the insults that werehurled and the blows, offensive and defensive,that werestruck were clearly a continuation of the fight that startedinside the place over the verbal exchange between Feltsand Higginbotham and Higginbotham's attack on Felts.Although Clarkclaimed to have been severely beaten, headmitted that he did not require any medical attention, hiswife took his broken dental plate to be repaired and helostno time from work.Higginbotham,whether hedowned Felts,as he testified,or Felts downed him, asFelts and Green testified,also lost no time from work.After Green,Felts,Colley, and Gray leftthe HorseShoe Lounge,they visited a friend but, since he had com-pany,they soon left.Theystopped,however, at apackage store where Felts bought a half-pint of whiskeyand drank it "at one time"and the others bought a six-pack of beer.Theydrove around awhile and then founditnecessary to relieve themselves of some of the liquidtheyhad accumulated during the evening.They decidedthat for this purpose they would drive down a countryroad,appropriately named Smelly Road,where Clarklived.Theydid so, passing his house and proceedingsome distance further.As they werecarrying out thefunction that had brought them there,Clark backed hiscar out of the driveway and turned it, headlights on,toward the four men;when he did so, they got back intoColley's car and backed it towardClark's;whereuponClark droveback into his drivewayand they left. Clarktestified that, as they passed,Feltsagain called him "ascabbyson-of-a-bitch"and said they would be back thenext night.27men then drove around a bit more,includhinga brief stop at the Horse Shoe Lounge in an attempt tofind Felts' glasses,and they then returned to the Pig TrailInn for a short while:those who had left their cars therepicked them up, and they all went home.The nonstriking group retired to the MardiGras andthen to their homes.There wereno criminal charges filedby membersof eithergroup againstany of the others. Thefollowing week,however,Higginbotham reported the in-cident to Personnel Director Bellatti at the plant.b.Respondent's investigationWhen the Union terminated its strike,the striking em-ployees submitted individual applications for reinstate-ment.Green,Felts, Colley,and Gray submitted applica-tions with the others but, instead of being called back towork, they were notified to appear at the personnel officeon January 21.Each of the four reported as directed.PersonnelDirector Bellatti,with John Rozner,Respondent's vicepresident for industrial relations,and a secretary at hisside,asked each of the men for his version of what hadoccurred at the Horse Shoe Lounge on November 26.Each of the men stated that he had come to discuss rein-statement and Bellatti admitted that each of themdeclined to talk about the Horse Shoe Lounge incidentunless permitted to have a witness present in accordancewith the provisions of the policy statement.Rozner told Green that if he did not"cooperate,"Respondent would have a "legal reason"to fire him.239Green answered that he would consider himself fireduntil he heard otherwise and left the plant.On January 26Green was notified to return to work and he was rein-stated,as discussed above,as of the 27th.When Felts reported to Bellatti's office,he was askedalso about the Horse Shoe Lounge incident.He answeredthat he had come about his job and that,without a wit-ness, he would not talk about the Horse Shoe Loungematter.Rozner told him that it did concern his job butFelts stated that he had been told by his union representa-tive that he was entitled to have union representation ora witness with him before he would talk about the in-cident.Rozner said Felts would have to talk about it if hewanted to go back to work and Felts answered that hehad 17 witnesses who were at the Horse Shoe Lounge butthat he would not supply the names of those witnesses ortalk about the incident unless he had a witness present.He then asked Bellatti if that was all he was called in for:Bellatti said it was and Felts left. On January24 hereceived a telegram from Bellatti stating that,as a resultof the investigation,he was discharged.When Colley reported to Bellatti's office he found thereonly Bellatti and his secretary,who was taking downeverything said.When Bellatti asked what had happenedat the Horse Shoe Lounge,Colleysaid he had come inonly to see about going back to work.Bellatti answeredthat it depended on what he learned of the "assault" at theHorse Shoe Lounge but Colley replied that he wouldmake no statement on that subject without"representa-tionor legal counsel."Bellatti then exhibited threetypewritten documents which,he said,were the state-mentsof Clark,Cox, and Higginbotham. Bellatti said thatClark had said,in his statement,that Colley had pulled aknife on Higginbotham and had cut him. This Colley de-nied,saying he had not pulled a knife on November 26 orat any other time.Colley again asked whether he was togo to work and Bellatti said it depended on what he had tosay about the incident.Colley told Bellatti to get in touchwith Ben Tyra, the union representative,or the Union'sattorneys and he left.He was notified of his discharge bytelegram on the 24th.Graywas also interviewed by Bellatti and Rozner, withBellatti's secretary taking down the conversation. Bellattiasked him for a statement concerning the incident at theHorse Shoe Lounge but Gray answered that he had comeabout his job and would not make any statement regard-ing the other matter.Graywas also notified by telegramof his discharge.Bellatti testified that his investigation of the HorseShoe Lounge incident consisted of his conversations withGreen,Felts,Colley,Gray,Higginbotham,Clark, andCox, the latter three having given him statements, andsubsequent consultation with Whitehurst and Rozner. Hegave,as Respondent's reason for discharging Felts, thatFelts had assaulted a supervisor,Higginbotham; as thereason for dischargingColley, that he had kicked Clarkwhen he was down on the parking lot and because he hadfollowed Clark to his home;as the reason for dischargingGray that Gray had struck Clark to make him stop work-ing behind the picket line.Bellatti conceded that he did not give any of these fouremployees an opportunity to discuss the matter with himwith a witness present as provided in the policy statement27Gray and Colley both testified that nothing was said as they droveaway. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDbut could not give a reason for his action nor could hedistinguish between the Huffman interview, at which hepermitted Tyra to be present, and these four interviews.He testified that he could not give any more details con-cerning the investigation without refreshing his recollec-tion from the statements he took from Higginbotham,Clark, and Cox but he had given those statements toRespondent's counsel and counsel, at the hearing, refusedto permit Bellatti to look at them. Higginbotham, Clark,and Cox each testified that he had been given a copy ofhis statement by Bellatti but each of them testified that hehad lost or destroyed his copy.c.ConclusionsRespondent's position, with respect to the discharge ofGreen, Colley, Felts, and Gray, as stated at the hearing,was that these four men, "unionadherents, strikers .. .attacked Supervisor Higginbotham and employee Clarkin an attempt to force them to quit work and join thestrike." Although Respondent, in its brief, makes severaladditional arguments, they are all related to the samedefense.Accordingly,notwithstandingRespondent'sconclusionary statement in its brief that ". . . the strikerswere [not] engaged in any form of protected activity ....and the General Counsel's statement that the fightat the Horse Shoe Lounge was "purely and simply aspontaneous barroom brawl," I concur with Respondentin itsposition and I find that the strike was as much thereason for the fight as if it had occurred at or near thepicket line.28 The first verbal exchange, consisting of Hig-ginbotham's questioning the right of "union men" to be inthe place and Felts' reply that union men had as muchright to be there as "you scabby sons-of-bitches" fixes theissue asone involving the right of the union men to beunion men without penalty and the right of the non-strikers to continue to work without being called offen-sive names. Even Higginbotham's testimony concerningthe opening exchange of insults, which I have rejected asformulated to support his version of the ensuing physicalclash, makes it clear that the only conflict between themwas participation or nonparticipation in the strike.29The escalation of the conflict from words to blows was,Ihave found, initiated by Higginbotham when he struckFelts in the mouth and broke his teeth. The additionalfighting in the parking lot, involving Felts, Colley, and,possibly, Gray, on the Union side and Higginbotham andClark on the nonunion side, was, I find, simply a con-tinuation of the violence which Higginbotham began in-side the lounge30 and the injuries to Clark flowed from theFelts-Higginbotham bout rather than from any separate,deliberate assault on Clark. It follows from the foregoing,and I find, that Green, Felts, Colley, and Gray were notguilty of misconduct in this incident.The connection between the strike and the altercationwas assumed by Bellatti as the basic reason for Respond-ent's discharge of the four union men for "trying toprevent Mr. Clark from pursuing gainful employment,"whereas no disciplinary action was taken against DarylFife, another striker, growing out of the fight he had withSteve Whiteside, a nonstriker. When questioned by Bel-latti,Fife told him that there had been prior personal en-mity between him and Whiteside and Bellatti testified thatno action was taken against Fife because his investigationshowed that the fight was not "work-related."Inasmuch as the incident relied on by Respondent asjustification for the discharge of these four men wasknown by it to be connected with protected activity -conduct of the strike - the applicable rule is that set forthby the Board inBurnup and Sims, Inc. ,81and Respond-ent's discharge of employees for alleged misconduct vio-lates Section 8(a)(1) of the Act if the employees were not,in fact, guilty of the misconduct. The complaintallegesthat the discharge of these employees was violative ofSection 8(a)(1) of the Act and, since I find that they werenot, in fact, guilty of the misconduct charged againstthem,32 Respondent thereby violated Section 8(a)(1) ofthe Act.Even under the former,less stringentrulewhichrequired only a reasonable belief that the discharged em-ployees were guilty of the alleged misconduct, Respond-ent could not justify these discharges. For from makingthe "painstaking" investigation its counsel claims for it inhis brief, Bellatti's arbitrary refusal to accord the fourmen the right to a witness guaranteed them in Respond-ent's own "Policy Statement" discloses his preferencenotto hear their version of the incident, since it becameapparent to him in the first interview that the men would%" InBurnup and Sims, Inc,137NLRB766, 772, affil 379 U S 21,the protected activity involved occurred at the home of an employee29There is no substantive evidence in the record that there was anyseparate enmity involving any of the men which would otherwise accountfor the clashClark didtestify that Felts, as he attacked Higginbotham,said. "Youson-of-a-bitch,you are the one I want," but Clark was at firstnot certain of the language used and I cannot draw any inference of previ-ous enmity from these words,even if they were used30When Felts went after Higginbotham in the parking lot it was, I find,his "hot pursuit"of the man who had struck the first blow Moreover,both Felts and Green testified that when Green sought to restrain Felts,itwas Higginbotham who said"turn the son-of-a-bitch loose, I can takehim " While there might have been several points at which the fightingcould have been stopped,there is no evidence that it was actually stoppedand then renewed.AccordinglyIfind it to have been a single altercationfor which Higginbotham was responsible.31 137NLRB766, 771-773, approvedby the SupremeCourt at 379U S 21 Underthe facts of this case, I do not believe thatPlastic Applica-tors,Inc,150 NNLRB123, enforcement denied in part 369F.2d 495(C A 5), is applicable31The finalconclusion of the Texas Employment Commission in theproceeding prosecutedby A B Gray forunemployment benefits, in-troduced by Respondent, was that there wasnot sufficient evidence in the record to warrant a finding that theclaimant was guilty of physically assaulting any of the non-strikersIt did, however, conclude thatthe claimant embarked on a course of action, in concert with hisfellow strikers, to threaten and intimidate an employee of the plantwho had declined to join the union in its efforts to shut down the em-ployer's plant.My conclusions agree with those of the Commission insofar as they holdthat there is not sufficient evidence that Gray assaulted any of the non-strikers as I have found that any physical damage suffered by Clark wasthe result of Higginbotham's attack on Felts and,as a corollary, thatwhoeverhit Clarkdid not do so with the intent of injuring him necessaryto constitute an assault I also agree with the Commission that the incidenthad its basis in the strike but I find that the fighting did not arise out of anyeffort by the union men to "threaten and intimidate" anyone to join thestrikeOn the contrary, I find that it arose out of Higginbotham's aggres-sion, first by words and then by blows, against the union men because oftheir unionactivity TRAILMOBILE DIVISION, PULLMAN INC.241not give their versions of the incident without suchwitness.33Inview of Respondent's violation of its ownprocedures in its investigation of the fight at the HorseShoe Lounge which resulted, as could be easily foreseen,in the lack of any union man's version of the incident andin view of Respondent's failure to produce the evidenceupon which it did rely in discharging the four union men34Iconclude that Respondent had, in fact, no justificationfor discharging them but used the incident as a pretext toget rid of three of the most active union adherents and of-ficials.A clear distinction between Respondent's conducthere and its treatment of the participants in the Fife-Whiteside fight at the Shamrock Lounge-also betweena striker and a nonstriker triggered by the epithet "son-of-a-bitch" applied to the strikers, but in which the strikerheld no position in the Union-after which no one wasdischarged, supports this conclusion. Accordingly, I findthat Respondent's discharge of Green, Colley, Felts, andGray constituted discrimination to discourage their mem-bership in, and activities on behalf of, the Union and thatit violated Section 8(a)(3) of the Act.5.Respondent's refusal to reinstate Jimmy BrockJimmy Brock entered Respondent's employ during thelast part of August 1965, as an assembly helper. Hetestified on direct examination that he joined the Unionon October 25 and, the same day, joined the strike bycallingBellatti on the telephone, giving his name -andclock number, and telling him that he was going out onstrike with his friends. Bellatti said "What?" and Brockhung up.On cross-examination, however, Brock admitted thatthe last day he worked at the plant was Thursday, Oc-tober 21, on the afternoon shift and that, on the 22nd, hetelephoned in that he was sick and would not report forwork that day. The company records show that Brockcalled in at 3:15 p.m. on the 22nd, said he had a cold andwould be in on Monday. Bellatti denied having receivedthe call from Brock announcing his adherence to thestrike.When the strike ended, Brock submitted a request forreinstatement but received, instead of Respondent's rein-statement form, a letter stating that he had beendischarged on October 27 for an unsatisfactory proba-tionary period and for having been absent 3 consecutivedays.The General Counsel concedes that Brock's discharge"might be valid had not his absence been occasioned byhis participation in an unfair labor practice strike." Sinceit cannot be seriously denied that the strike was an unfairlabor practice strike,35 Brock could not lawfully havebeen discharged for his absence if such absence had been,in fact, because of his participation in the strike.Had Brock ceased working on September 8, with theothers, there would have been a valid presumption that hehad joined in the strike. The unusual series of events sur-rounding his cessation of work, however, requires analy-sis to determine whether he did, in fact, join the strike be-fore he had been absent without explanation for 3 con-secutive days. If I were to accept Brock's testimony con-cerninghis telephone call to Bellatti on October 25, thatwould put an end to my inquiry: but other evidence not indispute casts doubt upon its reliability.Kenneth Downs, who worked with Brock at the plant,testifiedwithout contradiction that early in October, inthe plant, Brock said to him: "Guess what? I got drafted:it looks like Iam goingto have to quit to go to the Army."Downs testified that he thought this occurred on Wed-nesday and that Brock worked Thursday and Friday,afterwhich he did notsee him atthe plant.He alsotestified that he saw Brock about 2 weeks later at a road-side stand and asked him why he had notgone and Brockanswered that his mother "got him off." On cross-ex-amination by the General Counsel, Downs testified thatBrock did not at that latermeetingsay that he had quit tojoin the Army but neither did the General Counsel orcounsel for the Union ask him whether Brock made anyreference to being on strike.On November 1, Brock sent a friend, Gary Gibbs, topick up his check for accrued wages and gave him asigned form authorizing Respondentto releasethe checkto Gibbs. The uncontradicted testimony of Gibbs showsthat, while Brock told him that the reason why he (Brock)wanted him to pick up the check was to avoid crossing thepicket line, the message Brock asked him to deliver to theCompany was that he (Brock) expected to be drafted andwas "planningto join the service." Gibbs testified that hedelivered that messageto Bellatti and Bellattitestifiedthat he received it and made the notation "military ser-vice" on the authorization form. Brock was not an officialof the Union and thereis nothing inthe record to justifyan inference that Bellatti lied or that Respondent tam-pered with its files to support an otherwise unjustifiableactionagainst himAccordingly, I find that Brock did notnotify Respondent that he had joined the strike but that,by sending word that he was about to enter the armed ser-vices,Brock chose to permit the Company'snormalprocess of separation after 3 days'unexplainedabsenceto take effect.'t6 To the extent that the complaintallegesa violation of Section 8(a)(3) and (1) of the Act withJY In investigating the Huffman-Marshburn incident, Respondent wascareful to arrange an interview at which Huffman might have a witnesspresentBellatti testified that the vanation in procedure between per-mitting Huffman to have a witness and denying the same nght to Green,Colley, Felts, and Gray "never crossed my mind " This is incredible andIfind that the refusal to permit witnesses was a deliberate determinationnot to hear these other versions of the incident The only evidence beforeBellatti and Rozner, therefore, on this matter were the statements of Hig-ginbotham, Clark, and Cox These statements, however, were neverproduced in this case because each of the men, although admitting that hehad been given a copy, did not "know where it is" (Higginbotham andClark) or "threw it away" (Cox) and Respondent's copies, although in thepossession of its counsel at the heanng, were refused production uponrequestMoreover, even when Bellatti testified that he could not recalldetails without looking at the statements which were in counsel's posses-sion, Respondent's counsel flatly refused to hand over what he called his"trial file " From this willful withholding of relevant evidence I infer thatthe substance thereof would not support but would contradict Respond-ent's contentions concerning responsibility for the incidenta'The recall and reinstatement of Green 3 days laterisalso unex-plained except by Bellatti's conclusionary testimony that Green "didn'tparticipatein the action "15Respondent's argument in its bnef that the strike was not an unfairlabor practice strike is reduced to an absurdity by its statement that*The overwhelming preponderance of the evidence shows that certainof Respondent's employees struck on September 8, 1965,to protestthe Respondent's refusal to bargain with the Union.since, as stated above, the Board has certified the Union as the collective-bargaining representative of Respondent's employees16 In view of this finding, it is unnecessary to discuss Brock's "un-satisfactory" probationary employment 242DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect to Respondent's discharge of and failure to rein-state Jimmy Brock, it should be dismissed.6.The discharge of James McElveenJames McElveen was employed by Respondent in May1965.He was one of a class of employees designated"full-time students" who, although they work every daywhen employed, are considered temporary employees.They do not participate in insurance, retirement, holiday,or vacation benefits and do not acquire any type ofseniority.Of the 31 students in Respondent's employ at thebeginningof the strike, about 25 worked throughout thestrike period.McElveen was one of the six who struck.He and two of the other students who went out, appliedfor reinstatement and they were reinstated. On January22, however, when the employees returning from thestrikewere assigned to jobs, all 31 student employeeswere laid off.OperationsManager Whitehurst testifiedthat on several occasions in the past, when large orderswere completed, the work force was stripped of all stu-dent employees. He testified, from company records, thatthis had occurred between March 31 and April 15, 1964,when 9 were let go and between February 15 and March15, 1963, when 30 were let go. His layoff of the studentson January 22, he testified, was based upon his estimateof production needs and his desire to keep any regularemployee from being laid off.Whitehurst's testimony was not contradicted in anyway and the record contains no evidence indicating thatMcElveen was treated in a discriminatory manner. Ac-cordingly, this allegation of the complaint should bedismissed.7.The discharge of Danny CargillDanny Cargill was graduated from high school in May1965 and, after a period of time on a construction-demoli-tion job, he began working for Respondent during the firstpart of August. He was classified as an assembly helperand assigned to department 23, where his foreman wasJames A. Pittman.On September 8, when the strike started, Cargill wasat work and Pittman asked him to work 4 hours overtimethat night. After consenting to do so, Cargill testified, helearned about the picket line and told Pittman he did notwant to work overtime, whereupon Pittman said he wouldtalk with Cargill's uncle, Bill Williford, another foreman.The next day Cargill did not report for work and his un-cle, BillWilliford, stopped at his home to ask him why hewas not at work. He testified that, when he told his unclehe was on strike, Williford advised him to go backbecause it would not get him anything if he stayed out.Cargill thanked his uncle for getting him the job but saidhe would not go back "until the picket was down."37When the strike was terminated, Cargill was reinstatedwith the others and, for a week, assigned to department25 under Foreman William D. Chamblee. At the end ofthe week he was assigned to department 21, the flooringdepartment, under Foreman Ocie C. Gunn where heremained until discharged on February 9.The General Counsel contends that the poststrikedischarge of Cargill was one of Respondent's "sub-sequent acts of random discrimination" and that,although Cargill's three foremen all testified that Cargillwas an unsatisfactory employee, "no valid reason existedfor the discharge of Cargill."Cargill testified that prior to his discharge no one hadever expressed dissatisfaction with his work. ForemanPittman, however, testified that in August he talked toCargill twice about getting on with his work and not wast-ing his own and other employees' time by talking38 and,on the third occasion when he found it necessary to talkto Cargill about his work, he gave him a "verbal warn-ing," i.e.,a file notation that the employee had been orallyreprimanded.39Foreman Chamblee, for whom Cargill worked im-mediately after the end of the strike, testified that henoted that Cargill worked only when he was beingwatched but that he did not talk to Cargill about itbecause he knew that he was going to transfer Cargill outof his shift at the first opportunity, and that he did so.When Cargill's first rating date came up, 45 days afterhiring, a rating sheet was delivered to Foreman Gunn, inwhose flooring department Cargill was then working,althoughon the second shift. Gunn testified that,although he actively covered the first shift, it was custo-mary for him to remain on duty for a time at the beginningof the second shift to see that the men and work therewere properly lined up; that on each of the 9 days thatCargill worked in his department he stayed to watch hiswork. At the end of that period, and after talking withPittman and Chamblee, Gunn gave Cargill a rating of"unsatisfactory" on "quantity of output," "knowledge ofjob," "adaptability," and "thoroughness" and a rating of"needs improvement" on his "care of workspace andequipment," "quality of output," "willingness to followinstructions,""cooperationwith supervision," "at-tendance," and "general attitude." Only in his attentionto safety did Cargill meet the minimum requirements.Gunn certified that Cargill was "not qualified."On February 9, when Cargill reported for work about3 p.m., Gunn told him that his work had not beensatisfactory; that he stood around and talked too much;that he did not seem to be interested in the work or learn-ing it; and Respondent would have to let him go. Cargill,according to Gunn, laughed and said he did not care. Car-gillwas not called to rebut any of this testimony.The record does not support the General Counsel'scontentions of discrimination against Cargill. He wasreinstated with all the other regular employees when the31This conversation is alleged in the complaint as a violation of Section8(a)(I). In view of the relationship of the participants,the place where itoccurred,and the mildness of its content,I cannot find that it transcendsa mere expressionof opinion by Williford. Accordingly, it will be recom-mended that the allegation be dismissed38The other employee involved in the second incident was a mannamed Bonnette who, according to Pittman, complained that Cargill wasnot doing a properjob of "bucking,"i e , backing,while he, Bonnette, wasdriving rivetsThe General Counsel,on rebuttal,called Bonnette, whocould not remember anything about the incident and had no recollectionof Cargillas a person.Ido not view Bonnette's lack of recollection asvitiating Pittman's testimony.3sThis filememo is dated August 26 and states:VERBAL WARNING-OnAugust 26, 1965,I talked toMr Cargilconcerning his work,and I told him he would have to make im-mediate improvement in his workmanship and quantity of work or hewould be dischargedIslJamesPittman,Supervisor's signature TRAILMOBILE DIVISION, PULLMAN INC.243strike ended and Respondent appears to have followednormal procedures for determining the desirability ofprobationary employees. Moreover, the record does notsupport the omnipresent union animus ascribed toRespondent by the General Counsel. I shall recommendthat this allegation of the complaint be dismissed.8:Blaylock's attempt to remove a union buttonThe complaintallegesthat on February 21, Foreman"Red" Blaylock "attempted to forcibly remove a unionpin from the shirt of an employee."George McNeil, a member of the Union's negotiatingcommittee and an inspector on the second shift, testifiedthat about 4:10 p.m. on that date he met Blaylock outsidethe department where he was working. Blaylock put hisfinger under the UAW pin McNeil was wearing andflicked it upwards. McNeil asked Blaylock whether hewanted a union button and Blaylock answered that he didnot need one.Nothing in the testimony of either McNeil or Blaylockjustifies an inference that this casual gesture could havehad any coercive effect on McNeil. It appears to me to bede mimmisand I shall recommend that this allegation ofthe complaint be dismissed.10.Coercive interrogation of HillThe conversation between J. L. Hill and General Su-perintendent Davis on March 17 when Hill came in todiscuss his return to his prestrike shift has been discussedabove. Although I have held that there is insufficientevidence to find that Hill was discriminatorily kept on thesecond shift because of his participation in the strike,Davis' statements in this conversation, under the circum-stances, were, I find, coercive and Respondent therebyviolated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDY9.The refusalto bargainSeveral times between the end of the strike and July,Bobby Green spoke with several foremen and with"Red" Davis, the plantgeneralsuperintendent, aboutvarious grievances brought to him by men in the plant.The foremen and Davis refused to discuss the problemswith Green and told him that any employee who had aproblem could come and discuss it with management.They also told Green that disciplinary problems would bediscussed only with the employees involved and theywarned Green that if he persisted in trying to talk aboutother employees' problems he would be disciplined. Afterbeing so warned on July 6, Green called Davis' attentionto the failure to follow the Policy Statement in givingwelder tests. Davis said the matter had been taken care ofand no prompting from Green was required. The follow-ing day, Davis prepared a "written warning," notingGreen's prior attempts to discuss matters that did not in-volve him, and threatening further disciplinary action ex-tendingto discharge if he did not desist. A copy of thewarning was given to Green.Respondent does not dispute that this refusal to discussproblems with Green was and is an outgrowth of its posi-tion that the Board's certification of the Union is invalid.Its counsel stated on the record that if the Board's bar-gainingorder, based upon the certification, should be en-forced by the court of appeals, it will bargain with theUnion as required by the Act and will expunge the writ-ten warning from Green's file.Under these circumstances there is no doubt thatRespondent has refused to bargain with the certifiedUnion and has thereby violated Section 8(a)(5) of theAct.4040The complaint also alleges that Respondent,by denying Huffman awitness at the interview of September 8, "unilaterally changed the exist-ing rules concerning personnel policies " In view of the fact that Huffmanwas given another interview on the same matter,with a witness present,Having found that Respondent has engaged in unfairlabor practices violative of the Act, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action effectuate the policies of the Act.Having found that Respondent discriminatorilydischarged Bobby Green, Ira G. Felts, Arthur B. Gray,and Harold Colley and that it subsequently reinstatedBobby Green, I shall recommend that it offer said Felts,Gray, and Colley immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and make whole the said Green, Felts, Gray, and Colleyfor any loss of pay they may have suffered by reason ofthe discrimination against them by payment to each ofthem of a sum of money equal to that which he normallywould have earned as wages from the date of hisdischarge to the date of reinstatement, less his netearnings during said period. Such backpay shall be com-puted on a quarterly basis in the manner established bythe Board inF.W. Woolworth Company,90 NLRB 289,and with interest thereon at the rate of 6 percent perannum as prescribed by the Board inIsis Plumbing &Heating Co.,138 NLRB 716.Having found that Respondent discriminatorily refusedto reinstate J. L. Hammock to his former position,although said position continues to exist, I shall recom-mend that it do so.Having found that Respondent has failed and refusedto bargain collectively with the Union and has disciplinedBobby Green, an officer of the Union, by inserting awarning in his file for having endeavored so to bargain, Ishall recommend that Respondent cease and desist fromrefusing to bargain with the Union and that it expunge thesaid warning from Green's file.on September 10, it cannot be said that Respondent"changed" the rules,although it might have violated them on September 8 and in its handling ofthe Horse Shoe Lounge incident336-845 0 - 70 - 17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of Respondent's violations of theAct found bythe Board in prior decisions, and the nature of the viola-tions found herein,which go the heart of theAct, I shallrecommend that Respondent cease and desist from inter-fering in any manner with employees'exercise of rightsguaranteed in the Act.CONCLUSIONS OF LAW1.Trailmobile Division, Pullman Incorporated, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica(UAW), AFL-CIO, is alabor organizationwithin the meaning of Section2(5) of the Act.3.The said labor organization has been duly certifiedby the Board as the collective-bargaining representativefor the said Employer's employees in the unit describedas follows:All production and maintenance employees em-ployed at its plant in GreggCounty,Texas, exclud-ingofficeemployees, plant clerical employees,technicalemployees,timekeepers,guardsandwatchmen,office porters, experimental employees,trainees, superintendents,assistant superintendents,general foreman,foremen and other supervisory em-ployeeswith the authority to hire, promote,discharge,discipline or otherwise affect changes inthe status of employees or effectively recommendsuch action,and all other employees.4.The said employer has, since June 28, 1965,refused to bargain with the said labor organization as thecollective-bargaining representative of its employees inthe said certified unit.5.By discriminatorily discharging Bobby Green, IraG. Felts, Arthur B.Gray, and Harold Colley, and byrefusing to reinstate the said Felts,Gray, and Colley, totheir former positions to discourage their membership inthe said labor organization, the said employer has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(3) and(1) of the Act.6.The strike conducted by the said labor organizationand some of the employees of the said employer betweenSeptember 8, 1965, and January 20, 1966,was causedand prolonged by said employer's unfair labor practices.7.By discriminatorily refusing to reinstate J. L. Ham-mock to his former position to discourage his membershipin the said labor organization, the said employer has en-gaged in an unfair labor practice within the meaning ofSection 8(a)(3) of the Act.8.By coercively interrogating J.L. Hill concerning hismembership in the said labor organization, and suggestingthat he withdraw from it,the said employer has engagedin an unfair labor practice within the meaning of Section8(a)(l) of the Act.9.By the commission of the aforesaid unfair laborpractices,the said employer has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.[Recommended Order omitted from publication. ]